DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-20 are pending. 
Claims 1-20 are rejected under 35 USC § 103

Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180188981 A1) in view of Choi et al. (US 20180190362 A1) and further in view of Tanaka et al. (IEICE Electronics Express, Vol.17, No.8, 1–6 ‘Read disturb-aware write scheduling and data reallocation in SSDs’)

	Regarding claim 1 Kim discloses:	A memory device (Kim: Fig. 1, semiconductor memory device 100), comprising:	a memory cell array including a plurality of memory cells (Kim: [0076], FIG. 4, teaches memory cell array 110 including a plurality of memory blocks BLK1 to BLKz and each memory block having a plurality of memory cells stacked above a substrate); 	a peripheral circuit coupled to the memory cell array and configured to perform an operation on a memory cell selected among the plurality of memory cells, wherein the peripheral circuit includes (Kim: [0074] teaches the address decoder 120, the read/write circuit 130, and the voltage generator 150 may serve as a “peripheral circuit” that performs a read operation, a write operation, and an erase operation on the memory cell array 110. The peripheral circuit performs the read operation, the write operation, and the erase operation on the memory cell array 110 under the control of the control logic 140):	a register including information on a voltage to be used for the operation (Kim [0123] teaches a read retry table containing voltage information for a list of voltage that can be used for read operation and a register containing a selected voltage for a particular read operation and both the voltage information table/register is stored in the memory device.  The read retry table is similar to a large register file that contains voltage information that can be used and the register contains the voltage information of the specific voltage that is being used); 	an operation processor in communication with the register to receive the information on the voltage for the operation and in communication with a memory controller outside the memory device to receive a command to perform the operation from the memory controller and configured to control the peripheral circuit to perform the operation on a selected memory cell using the voltage and generate status information related to a status of the operation (Kim: [0063], [0065], [0070], [0072]-[0074] teaches a control logic 140 within the memory device to carry out the read operation. The control logic 140 is configured to control overall operations of the semiconductor memory device 100 and outputs a control signal for controlling sensing node precharge potential levels of the plurality of page buffers PB1 to PBm and thus controls the read/write circuit 130 to perform the read operation of the memory cell array 110. Kim [0073] teaches the voltage generator 150 generating the read voltage Vread and the pass voltage Vpass in response to a control signal output from the control logic 140.  So, the controller which is outside the memory device selects the right voltage based on voltage information stored in read retry table and transfer the value to the control logic 140 which saves the voltage value in a register and based on that voltage value and issues the appropriate signal for the voltage generator. Kim [0124] teaches that the read voltage information stored in the register of the semiconductor memory device 100 may be changed through the set parameter operation. The semiconductor memory device 100 performs the read operation through the changed read voltage. Data read as a result of the read operation is transferred to the memory controller 1100 such that an error correction operation can be performed by the ECC circuit 230. By repeating the above-described processes, the read operation may be performed while changing the read voltage until the read operation succeeds. So, control logic 140 is similar to the to the operation processor which communicates with memory controller 1100 outside memory device and completes the read operation. In Kim, sending the read data by the memory device includes the status info which is extracted by the controller applying ECC and by analyzing the output generates the status information of the read operation.); 	a voltage information generator in communication with the register and configured to generate, in response to the command, voltage information indicating whether the voltage is within a preset voltage range (Kim [0073] teaches  the voltage generator 150 generating the read voltage Vread and the pass voltage Vpass in response to a control signal output from the control logic 140. Kim [0112] teaches a step S120 of controlling a read operation of the semiconductor memory device 100 by calculating an optimum read voltage. Kim [0123]-[0137] teaches trying different voltages from the read retry table and generating the voltage information that caused a success to the read operation or determine if the block’s life is in a terminate stage. The voltages in the retry table is similar to the preset voltage range.); and
Kim teaches a memory cell array, peripheral device, voltage information register, operation processor and voltage information generator. Kim also teaches the status of a read operation either success or failure. However, Kim does not explicitly teach generating status information and having a status register to store voltage information from voltage information generator.	Choi discloses:
[an operation processor in communication with the register to receive the information on the voltage for the operation and in communication with a memory controller outside the memory device to receive a command to perform the operation from the memory controller and configured to control the peripheral circuit to perform the operation on a selected memory cell using the voltage] and generate status information related to a status of the operation (Choi: [0168] teaches memory device 100 (containing operation processor i.e. control logic 130) providing status information to the memory controller 200.  The status information may include ready information, voltage drop information, and fail information. The memory controller 200 may determine whether the memory device 100 has completed the program operation, based on the ready information).
a status register in communication with the voltage information generator and configured to store the status information and the voltage information (Choi: [0052]-[0053], [0075], [0090] teaches a status register that stores information about an operating status of the memory device 100 and also stores ready information 1301, voltage drop information 1303, and fail information 1305 and voltage drop indicates if the supply voltage VCC is lowered to a preset reference level.).
Both Kim and Choi represent works within the same field of endeavor, namely data storage devices and the method of controlling its operation. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kim in view of Choi as it represents a combination of known prior art elements according to known methods (memory device of Kim having a status register to store operation status and applied voltage information as used in Choi) to have more control in operation leading to a more reliable storage system (see also Choi [0052]-[0053], [0075], [0090]).
Kim/Choi teaches a memory cell array, peripheral device, voltage information register, operation processor and voltage information generator. Kim also teaches the status of a read operation either success or failure and a status register recording operating status of the memory device and voltage drop information. However, Kim/Choi does not explicitly teach a status register containing read level voltage variation information.
Tanaka discloses:
a status register in communication with the voltage information generator and configured to store the status information and the voltage information (Tanaka: [0743] teaches a voltage state monitoring unit that includes a status register that stores power supply state information. Tanaka [0768] discloses status register including voltage variation information outputted from voltage generating unit. Tanaka [0812] discloses a second status register that contains operation information).
Kim/Choi and Tanaka represent works within the same field of endeavor, namely data storage devices and the method of controlling its operation. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kim/Choi in view of Tanaka as it represents a combination of known prior art elements according to known methods (memory device of  Kim/Choi having a status register to store read level voltage variation status information as used by Tanaka) to have more control in operation, error correction of read data and determining device that reached end of life, leading to a more reliable storage system (see also Tanaka [[0743], [0768] and [0812]).

	Regarding claim 2 Kim/Choi/Tanaka discloses:	The memory device of claim 1, wherein the operation processor is configured to receive a voltage change command from the memory controller to change the voltage (Kim: [0123]-[0124] teaches memory controller 1100 selecting a read voltage from read retry table and transferring it to the control logic 140 (operation processor) of the semiconductor memory device 100 through a set parameter operation. The control logic 140 (operation processor) stores the determined read voltage, in a register, and such voltage or information is used in the read operation. Receiving the read voltage to be used for read from controller is similar to receiving voltage change command because the control logic within the device changes the operating voltage to the one received from the controller.).

	Regarding claim 3 Kim/Choi/Tanaka discloses:	The memory device of claim 2, wherein the peripheral circuit is configured to perform the operation as a read operation for reading data stored on a memory cell selected among the plurality of memory cells, the register includes a read level register including information on a level of read voltages used for the read operation, the operation processor generates ready information indicating that the read operation is completed, and the voltage information generator is configured to generate valid read level information indicating whether the voltage is in a preset valid read voltage range (Kim: [0058], [0066] discloses the semiconductor memory device 100 reads page data from a page having a selected physical address in response to a read command, and transmits the read page data to the memory controller 1100. The address decoder 120 selects at least one memory block according to the decoded block address and applies a read voltage Vread generated by the voltage generator 150 to a selected word line among the selected memory blocks. Kim: [0123]-[0124] teaches memory controller 1100 selecting a read voltage from read retry table and transferring it to the semiconductor memory device 100 through a set parameter operation. The semiconductor memory device 100 stores the determined read voltage, in a register, and such voltage or information is used in the read operation. Kim: [0143]-[0148] discloses if a selected voltage level from retry table caused a successful read operation. Kim Fig. 11 step S270 indicates a successful read operation and step S260 indicates a failed read operation. A successful read indicates that the voltage is within read retry table voltage and read retry table voltages are similar to preset valid read voltage range. Choi: [0090]-[0091] teaches generating and storing ready information in the status register and the ready information 1301 indicates that reception of a new command is possible, and an operation corresponding to a previously received command has been completed.).

	Regarding claim 4 Kim/Choi/Tanaka discloses:	The memory device of claim 2, wherein the operation processor is configured to change the voltage stored in the register based on the voltage change command (Kim: [0123]-[0124] teaches the control logic 140  (operation processor) storing the determined read voltage (received from the controller), in a register, and such voltage or information is used in the read operation. Receiving the read voltage to be used for read from controller is similar to receiving voltage change command because the control logic within the device changes the operating voltage to the one received from the controller.).

	Regarding claim 5 Kim/Choi/Tanaka discloses:	The memory device of claim 1, wherein the information on the voltage that is included in the register is set by the memory controller (Kim: [0123]-[0124] teaches memory controller 1100 selecting a read voltage from read retry table and transferring it to the control logic 140 (operation processor) of the semiconductor memory device 100 through a set parameter operation).

	Regarding claim 6 Kim/Choi/Tanaka discloses:	The memory device of claim 1, wherein the voltage information generator is configured to generate the voltage information indicating a validity of the voltage based on whether the voltage is within the preset voltage range or not (Kim: [0143]-[0153] discloses memory controller 1100 selecting and sending a read voltage to control logic 140 (operation processor) and control logic issues the command to voltage generator to generate the voltage and it is used to read data which is passed through ECC in controller to determine if the read data is good or bad and this continues as a loop until read retry table is exhausted or read succeeds. Hence memory controller 1100, control logic 140 and voltage generator 150 works together as a voltage information generator that generates information if a valid voltage within the preset voltage range (entries of read retry table) is available or if the cells being accessed are at the end of its lifespan (no valid voltage is available for the read)).

	Regarding claim 7 Kim/Choi/Tanaka discloses:	The memory device of claim 2, wherein the voltage change command corresponds to a parameter setting command or a feature setting command (Kim: [0123]-[0124] teaches memory controller 1100 selecting a read voltage from read retry table and transferring it to the control logic 140 (operation processor) of the semiconductor memory device 100 through a set parameter operation).

	Regarding claim 8 Kim/Choi/Tanaka discloses:	The memory device of claim 1, wherein the memory cell array further includes a storage that stores the preset voltage range (Kim: [0131]-[0132]  teaches a table storing read voltage sets which is similar to storing preset voltage range. Kim [0123] teaches repeating a read operation while changing a specific read voltage set, for which the memory controller 1100 refers to a read retry table. The read retry table is stored in the memory cell array 110 of the semiconductor memory device).

	Regarding claim 9 Kim/Choi/Tanaka discloses:	The memory device of claim 8, wherein the operation processor is configured to store the preset voltage range obtained from the storage in the read level register (Kim: [0123] teaches the memory controller 1100 determining a read voltage to be used in the read operation, based on the read retry table loaded to the RAM 210. The determined read voltage is transferred to the semiconductor memory device 100 and is stored in a register (read level register).).

	Regarding claim 10 Kim/Choi/Tanaka discloses:	The memory device of claim 1, wherein the operation processor is configured to provide the status information to the memory controller after the operation is performed (Kim: [0143]-[0148] teaches the read operation where the operation processor (control logic 140) performs the read operation and the controller decides the status of the read operation based on output from ECC logic. So, the operation processor completes the read operation and provides the main ingredient (read data) to the controller to determine the status information of the read operation. Choi: [0168] teaches memory device 100 (containing operation processor i.e. control logic 130) providing status information to the memory controller 200.  The status information may include ready information, voltage drop information, and fail information. The memory controller 200 may determine whether the memory device 100 has completed the program operation, based on the ready information).

Regarding claim 11 Kim discloses:
A memory device (Kim: Fig. 1, semiconductor memory device 100) comprising:	a memory cell array including a plurality of memory cells, each memory cell structured to store data (Kim: [0076], FIG. 4, teaches memory cell array 110 including a plurality of memory blocks BLK1 to BLKz and each memory block having a plurality of memory cells stacked above a substrate. Kim [0064] teaches each of the plurality of memory cells included in the memory cell array 110 may store data of at least one bit. In an embodiment, each of the plurality of memory cells may be a single-level cell (SLC) that stores data of one bit, (MLC) that stores data of two bits, triple-level cell that stores data of three bits.); 	a peripheral circuit coupled to the memory cell array and configured to perform a read operation to read data stored in a memory cell selected among the plurality of memory cells, wherein the peripheral circuit includes (Kim: [0074] teaches the address decoder 120, the read/write circuit 130, and the voltage generator 150 may serve as a “peripheral circuit” that performs a read operation, a write operation, and an erase operation on the memory cell array 110. The peripheral circuit performs the read operation, the write operation, and the erase operation on the memory cell array 110 under the control of the control logic 140):	a read level register including information on a level of a read voltage used for the read operation (Kim [0123] teaches a read retry table containing voltage information for a list of voltage that can be used for read operation and a register containing a selected voltage for a particular read operation and both the voltage information table/register is stored in the memory device.  The read retry table is similar to a large register file that contains voltage information that can be used and the register (similar to read level register) contains the voltage information of the specific voltage that is being used.); 	a voltage information generator configured to generate voltage information indicating whether the read voltage is in a preset voltage range (Kim [0073] teaches  the voltage generator 150 generating the read voltage Vread and the pass voltage Vpass in response to a control signal output from the control logic 140. Kim [0112] teaches a step S120 of controlling a read operation of the semiconductor memory device 100 by calculating an optimum read voltage. Kim [0123]-[0137] teaches trying different voltages from the read retry table and generating the voltage information that caused a success to the read operation or determine if the block’s life is in a terminate stage. The voltages in the retry table is similar to the preset voltage range.)); 	a read operation processor configured to control the peripheral circuit whether to read the data from the selected memory cell using the read voltage and generate status information related to a completion of the read operation (Kim: [0063], [0065], [0070], [0072]-[0074] teaches a control logic 140 within the memory device to carry out the read operation. Kim [0124] teaches that the read voltage information stored in the register of the semiconductor memory device 100 may be changed through the set parameter operation. The semiconductor memory device 100 performs the read operation through the changed read voltage. Data read as a result of the read operation is transferred to the memory controller 1100 such that an error correction operation can be performed by the ECC circuit 230. By repeating the above-described processes, the read operation may be performed while changing the read voltage until the read operation succeeds. So, control logic 140 is similar to the operation processor which communicates with memory controller 1100 outside memory device and completes the read operation); and	[a status register configured to store the status information and the voltage information].
Kim teaches a memory cell array, peripheral device, voltage information register, operation processor and voltage information generator. Kim also teaches the status of a read operation either success or failure. However, Kim does not explicitly teach generating status information and having a status register to store voltage information from voltage information generator.	Choi discloses:
[a read operation processor configured to control the peripheral circuit whether to read the data from the selected memory cell using the read voltage] and generate status information related to a completion of the read operation (Choi: [0168] teaches memory device 100 (containing operation processor i.e. control logic 130) providing status information to the memory controller 200.  The status information may include ready information, voltage drop information, and fail information. The memory controller 200 may determine whether the memory device 100 has completed the program operation, based on the ready information).
a status register configured to store the status information and the voltage information (Choi: [0052]-[0053], [0075], [0090] teaches a status register that stores information about an operating status of the memory device 100 and also stores ready information 1301, voltage drop information 1303, and fail information 1305 and voltage drop indicates if the supply voltage VCC is lowered to a preset reference level.).
Both Kim and Choi represent works within the same field of endeavor, namely data storage devices and the method of controlling its operation. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kim in view of Choi as it represents a combination of known prior art elements according to known methods (memory device of Kim having a status register to store operation status and applied voltage information as used in Choi) to have more control in operation leading to a more reliable storage system (see also Choi [0052]-[0053], [0075], [0090]).
Kim/Choi teaches a memory cell array, peripheral device, voltage information register, operation processor and voltage information generator. Kim also teaches the status of a read operation either success or failure and a status register recording operating status of the memory device and voltage drop information. However, Kim/Choi does not explicitly teach a status register containing read level voltage variation information.
Tanaka discloses:
a status register configured to store the status information and the voltage information (Tanaka: [0743] teaches a voltage state monitoring unit that includes a status register that stores power supply state information. Tanaka [0768] discloses status register including voltage variation information outputted from voltage generating unit. Tanaka [0812] discloses a second status register that contains operation information).
Kim/Choi and Tanaka represent works within the same field of endeavor, namely data storage devices and the method of controlling its operation. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kim/Choi in view of Tanaka as it represents a combination of known prior art elements according to known methods (memory device of  Kim/Choi having a status register to store read level voltage variation status information as used by Tanaka) to have more control in operation, error correction of read data and determining device that reached end of life, leading to a more reliable storage system (see also Tanaka [[0743], [0768] and [0812]).
Regarding claim 12 Kim/Choi/Tanaka discloses:	The memory device of claim 11, wherein the read operation processor is configured to control the peripheral circuit to read the data from the selected memory cell using the read voltages in response to the voltage information indicating that the read voltage is in the preset voltage range (Kim: [0058], [0066] discloses the semiconductor memory device 100 reads page data from a page having a selected physical address in response to a read command, and transmits the read page data to the memory controller 1100. The address decoder 120 selects at least one memory block according to the decoded block address and applies a read voltage Vread generated by the voltage generator 150 to a selected word line among the selected memory blocks. Kim: [0123]-[0124] teaches memory controller 1100 selecting a read voltage from read retry table and transferring it to the semiconductor memory device 100 through a set parameter operation. The semiconductor memory device 100 stores the determined read voltage, in a register, and such voltage or information is used in the read operation. Kim: [0143]-[0148] discloses if a selected voltage level from retry table caused a successful read operation. Kim Fig. 11 step S270 indicates a successful read operation and step S260 indicates a failed read operation. A successful read indicates that the voltage is within read retry table voltage and read retry table voltages are similar to preset valid read voltage range). 

	Regarding claim 13 Kim/Choi/Tanaka discloses:	The memory device of claim 11, wherein the read operation processor is configured to skip the read operation in response to the voltage information indicating that the read voltage is not in the preset voltage range (Kim: [0149]-[0154], FIG. 12 discloses determining occurrence of a progressive failure and moving data to a healthy block and skip reading that block. Kim: [0143]-[0148] discloses retrying the read operation using voltages in the retry table. Once the table is exhausted i.e. read voltage is outside preset voltage range, the controller skips read operation to that block. This inturn cause operation processor to also skip that read. In this process the  controller configures operation processor to skip reading a block if the voltage needed to be tried to read the block violates the valid preset voltage range.).

Regarding claim 14 Kim/Choi/Tanaka discloses:	The memory device of claim 11, wherein the read operation processor is configured to receive a voltage change command from a memory controller in communication with the memory device to change the voltage level (Kim: [0123]-[0124] teaches memory controller 1100 selecting a read voltage from read retry table and transferring it to the control logic 140 (operation processor) of the semiconductor memory device 100 through a set parameter operation. The control logic 140 (operation processor) stores the determined read voltage, in a register, and such voltage or information is used in the read operation. Receiving the read voltage to be used for read from controller is similar to receiving voltage change command because the control logic within the device changes the operating voltage to the one received from the controller.)

	Regarding claim 15 Kim/Choi/Tanaka discloses:	The memory device of claim 11, wherein the read level register includes the preset voltage range that is between a minimum voltage level and a maximum voltage level (Kim: [0131]-[0137] teaches a read retry table and Fig. 9A to Fig. 9C indicates the voltage values and the first and last entry in the table indicates voltage range that minimum and maximum voltage level).

	Regarding claim 16 Kim/Choi/Tanaka discloses:	The memory device of claim 14, wherein the read operation processor is configured to change the voltage level stored in the read level register based on the read voltage change command (Kim: [0123]-[0124] teaches memory controller 1100 selecting a read voltage from read retry table and transferring it to the control logic 140 (operation processor) of the semiconductor memory device 100 through a set parameter operation. The set parameter operation is similar to voltage change command.).

	Regarding claim 17 Kim/Choi/Tanaka discloses:	The memory device of claim 11, wherein the information on the level of the read voltage is set by a memory controller in communication with the memory device (Kim: [0123]-[0124] teaches memory controller 1100 selecting a read voltage from read retry table and transferring it to the control logic 140 (operation processor) of the semiconductor memory device 100 through a set parameter operation.).

	Regarding claim 18 Kim/Choi/Tanaka discloses:	The memory device of claim 11, wherein the voltage information generator is configured to generate the voltage information indicating a validity of the read voltage based on whether the read voltage is within the preset voltage range or not (Kim: [0143]-[0148] discloses if a selected voltage level from retry table caused a successful read operation. Kim Fig. 11 step S270 indicates a successful read operation and step S260 indicates a failed read operation. A successful read indicates that the voltage is within read retry table voltage and read retry table voltages are similar to preset valid read voltage range).

	Regarding claim 19 Kim/Choi/Tanaka discloses:	The memory device of claim 11, wherein the read operation processor is configured to provide the status information to the memory controller after the read operation is performed (Kim: [0143]-[0148] teaches the read operation where the operation processor (control logic 140) performs the read operation and the controller decides the status of the read operation based on output from ECC logic. So, the operation processor completes the read operation and provides the main ingredient (read data) to the controller to determine the status information of the read operation. Choi: [0168] teaches memory device 100 (containing operation processor i.e. control logic 130) providing status information to the memory controller 200.  The status information may include ready information, voltage drop information, and fail information. The memory controller 200 may determine whether the memory device 100 has completed the program operation, based on the ready information.).

	Regarding claim 20 Kim discloses:	A storage device (Kim: Fig. 1 memory system 1000), comprising:	a memory device (Kim: Fig. 1 memory device 100), configured to include memory cells for storing data (Kim: [0064] teaches the memory cell array 110 includes a plurality of memory blocks BLK1 to BLKz. Each of which are either  SLC/MLC/triple level cell/quad level cell storing 1/2/3/4 bits in each cell) and circuitry structured to generate voltage information indicating whether a voltage used for performing an operation on the memory cells is included in a preset voltage range (Kim: [0143]-[0148] discloses if a selected voltage level from retry table caused a successful read operation. Kim Fig. 11 step S270 indicates a successful read operation and step S260 indicates a failed read operation. A successful read indicates that the voltage is within read retry table voltage and read retry table voltages are similar to preset valid read voltage range); and	a memory controller in communication with the memory device and configured to 1) transmit, to the memory device, a status command requesting for a status response indicating a status of the operation , and 2) control the memory device to change a voltage used for performing the operation based on the status response provided from the memory device and including the voltage information (Kim: [0112]-[0124], Fig. 8 teaches controller 1100 sending read command to memory device and receiving the data and then applying ECC to determine the status of the read. Based on the status, controller may change the voltage using voltage information in the read retry table and retry the read operation. In Kim, a separate status command is not needed, the controller and the memory devices are configured in a way that read command includes the status command and sending the read data by the memory device includes the status info which is extracted by the controller applying ECC and analyzing the output. If Kim would house the ECC block 230 (Fig. 2) in the memory device then memory device could apply ECC and send status of the read to the controller. Kim bypassed this extra communication by housing the ECC block in the controller block. Since the mechanism of getting /generating the status info for a read is present in Kim, examiner finds no new innovation on this regard in the instant art).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached pdf file pe2e_search_notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email is Mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138